UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 17, 2014 Date of Report (Date of earliest event reported) PLURES TECHNOLOGIES, INC. (Exact name of registrant as specified in its Charter) Delaware 1-12312 95-3880130 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5297 Parkside Drive Canandaigua, NY 14424 (Address of principal executive offices) (Zip Code) (585) 905-0554 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.Other Events On January 17, 2014, Advanced Microsensors Corporation (“AMS”), a subsidiary of Plures Technologies, Inc. (the “Registrant”), furlougheditsstaff other than those needed to provide maintenance, pending realization of additional financing, of which there can be no assurance. In the absence of a closed financing, which the Registrant is still working towards,and as to which there can be no assurance,AMS’s senior lender has advised that in the exercise of its security interest in the assets of AMS, it has scheduled an auction of the AMS fab equipment for a date in February 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 22, 2014 Plures Technologies, Inc. By:/s/ David R. Smith David R. Smith CEO
